COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-14-00146-CR


Jeremy Aaron Bonsignore                   §    From Criminal District Court No. 3

                                          §    of Tarrant County (1316752D)

v.                                        §    June 30, 2016

                                          §    Opinion by Justice Gardner

The State of Texas                        §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for a new trial

consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Anne Gardner__________________
                                        Justice Anne Gardner